IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. PD-0429-15



                          FRANCISCO DURAN, JR. , Appellant

                                                 v.

                                   THE STATE OF TEXAS

                       ORDER REGARDING REPRESENTATION
                              CAMERON COUNTY



               This order was delivered per curiam.

                                           ORDER


       Appellant was convicted of burglary of a habitation in cause number 2012-DCR-867-I in the

445th District Court of Cameron County. Appellant was sentenced to confinement for 25 years. The

court of appeals affirmed, as modified, the judgment of the trial court. Duran v. State, No. 13-12-

00344-CR (Tex. App. — Corpus Christi - Edinburg, delivered July 3, 2013). The Appellant’s Pro

se petition for discretionary review was granted by this Court on July 1, 2015. Appellant is entitled

to representation before this Court at this time. See Article 1.051(a)(d)(2), V.A.C.C.P. It appears
                                                                                          DURAN -2

that Appellant is without representation in this court. Accordingly, the trial court is ordered to

determine if Appellant is currently represented by counsel, and if so, to inform this court who

represents Appellant. If Appellant is not currently represented by counsel and desires counsel, the

trial court must first determine whether Appellant is indigent. If the trial court finds Appellant is

indigent, that court shall appoint an attorney to represent Appellant before this court in regard to

PDR No. PD-00429-15, in accord with the provisions of Articles 1.051 and 26.04, V.A.C.C.P. Any

hearing conducted pursuant to this order shall be held within 30 days of the date of this order. The

trial court's order appointing counsel, any findings of fact, affidavits, or transcription of the court

reporter's notes and any other supplementation of the record shall be returned to this court within 45

days of the date of this order.

IT IS SO ORDERED THIS THE 1st DAY OF JULY, 2015

DO NOT PUBLISH